Citation Nr: 0309599	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-01 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	 Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent prior to 
April 1, 1997.  

2.	Entitlement to an increased rating for PTSD, evaluated 
as 70 percent since April 1, 1997.  

3.	Entitlement to an increased rating for wound of muscle 
group VIII, left with nerve involvement of the left hand 
(minor), currently evaluated as 20 percent disabling.  

4.	Entitlement to annual clothing allowance payment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
November 1970 and April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

With respect to the PTSD issue, the Board has recharacterized 
the claim in regard thereto as it appears on the cover page 
for the reasons stated below.  The veteran filed a claim for 
an increased rating for PTSD in August 1996.  In March 1997, 
the RO increased the disability evaluation for the disability 
to 30 percent, effective August 1996, and notified the 
veteran of its determination that same month.  During the 
course of the appeal, the veteran submitted a statement in 
support of claim dated in August 1997.  That correspondence 
was improperly treated as a claim to reopen because his claim 
was still open.  A notice of disagreement was received from 
the veteran in January 1998.  The Board construes this notice 
as a disagreement with the March 1997 rating action.  In a 
January 2000 rating action, the RO increased the disability 
rating for PTSD to 70 percent, effective April 1, 1997.  
Thus, this case becomes a two-tiered increased rating claim, 
as a determination must be made as to whether an evaluation 
in excess of 30 percent is warranted prior to April 1, 1997, 
and if an evaluation in excess of 70 percent is warranted 
since that date.  




REMAND

During the pendancy of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claims currently on appeal.  
Although the RO has addressed VCAA development with respect 
other issues not the subject of this appeal (service 
connection for colon cancer, numbness in both arms and legs 
due to exposure to Agent Orange and service connection for 
hypertension secondary to service-connected PTSD), it has not 
developed the claims currently on appeal-entitlement to an 
increased rating for PTSD, an increased rating for wound, 
muscle group VII left, with nerve involvement of the left 
hand (minor), and entitlement to annual clothing allowance 
payment-in accordance with the VCAA.  

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs invalidated the 
Board's ability to cure VCAA deficiencies.  Disabled Veterans 
of America v. Secretary of Veterans Affairs, Nos. 02-7304, 
7305-7316 (Fed. Cir. May 1, 2003).  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

With respect to the clothing allowance claim, the Board notes 
that the veteran was provided a statement of the case (SOC); 
however, the SOC did not include the complete citations of 
the governing statute and regulations.  

As to the claim for a rating evaluation for PTSD in excess of 
70 percent since April 1, 1997, the record reflects that the 
most recent VA examination was conducted in September 1999.  
In addition, the veteran's representative indicated in an 
informal hearing presentation dated in April 2002 that the 
symptoms associated with PTSD had increased in severity.  
Therefore, a contemporaneous examination is required for an 
equitable disposition of this matter.  

As to claim for an increased rating for wound of the left 
hand involving muscle group VIII ulnar nerve involvement, 
this disability is rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2002), which pertains to the muscles affecting the 
function of the wrist, fingers, and thumb.  Diagnostic Code 
5308.  In that connection, the Board notes that during the 
course of this appeal the regulations pertaining to ankylosis 
and limitation of motion of the hands were amended, which 
became effective August 26, 2002.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
The RO must consider the version most favorable to veteran 
when re-evaluating this matter.  

In addition, the record shows that the veteran's left hand 
disability includes nerve involvement.  The report of an 
electromyograph performed in July 2001 demonstrates left 
ulnar nerve neuropathy.   VA examiner in July 2001 found that 
the left hand was weak (as compared to the right) and 
diagnosed the veteran as having residual left ulnar nerve 
neuropathy, functional loss moderate due to decrease range of 
motion, weakness and pain.  However, the application of the 
scheduler rating pertaining neurological disability if the 
ulnar nerve, including 38 C.F.R. § 4.124a, Diagnostic Codes 
8515 and 8516, has not been addressed in this matter.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and ensure 
that all notification and the development required 
by the VCAA are completed.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In this regard, 
the RO should contact the veteran and inform him of 
the types of documentation that can serve as 
evidence in regard to his current claims.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
psychiatric examination to ascertain the severity 
of his PTSD.  Send the claims folder to the 
examiner for review. All necessary tests should be 
accomplished.  The examiner is to provide a multi-
axial assessment, including assignment of a Global 
Assessment of Functioning (GAF) score; an 
explanation of what the score represents; and the 
percentage of the score representing impairment due 
solely to PTSD.  The examiner should assess the 
extent of the occupational and social impairment 
due solely to PTSD.  All examination findings, 
along with the complete rationale for all opinions 
expressed, should be set forth.  

3.  Review the claims file and ensure that all 
necessary notice and development has been 
undertaken. If any development is incomplete, 
undertake appropriate corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  The RO should then readjudicate the claim of 
entitlement to an increased rating for PTSD, 
evaluated as 30 percent since April 1, 1997, and 
an increased rating for PTSD, evaluated as 70 
percent since April 1, 1997.  The RO should also 
reevaluate the claim for an increased rating for 
wound of muscle group VIII, left with nerve 
involvement of the left hand, with consideration 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5214-
5223, under the old and new criteria, and with 
consideration of 38 C.F.R. § 4.124a, Diagnostic 
Codes 8516 and 8516, if appropriate.  

5.  Finally, the RO should reevaluate to claim for 
annual clothing allowance payment.  If the claims 
remain denied, the veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



